Citation Nr: 0939436	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1965 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran requested a hearing before a travel board at the 
RO.  Following his request to reschedule the hearing, the 
Veteran failed to appear in March 2009.  The request for a 
hearing is deemed withdrawn.  The Board will proceed with 
review on the present record.  See 38 C.F.R. 
§ 20.702(e)(2009).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that right knee degenerative joint disease, 
claimed as a right knee disorder, began in service, 
manifested to a compensable degree within a year after 
service, or is causally related to active service or service-
connected disability.

2.  The competent medical evidence of record does not 
demonstrate that right hip degenerative joint disease, 
claimed as a right hip disorder, began in service, manifested 
to a compensable degree within a year after service or is 
causally related to active service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease, claimed as a right 
knee disorder, was not incurred in or aggravated by active 
service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Right hip degenerative joint disease, claimed as a right 
hip disorder, was not incurred in or aggravated by active 
service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
disorder noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion

A review of the Veteran's service treatment records finds the 
Veteran suffered an accident aboard ship in July 1966.  A 
steel rack collapsed and numerous plates of steel pinned him 
to the deck.  He was diagnosed with a closed fracture of the 
right femur and left ankle.  His right forearm was lacerated.  
In the report of the February 1967 Medical Board, his 
injuries were listed as being a fractured right femur and 
left ankle and laceration on the right forearm.  The report 
noted the laceration on the right elbow was well-healed, 
though the left ankle remained swollen.  The right knee 
showed normal range of motion.  An x-ray study showed the 
femoral fracture was well-healed, though a screw in the ankle 
was broken.  The Veteran was assigned limited duty for 4 
months.  A May 1967 orthopedic consultation noted the Veteran 
complained of pain in his right hip and difficulty walking.  
The follow-up notation indicated the fracture was healed; 
however, the examiner recommended removing a nail.  A May 
1967 clinical record from the service hospital noted the 
Veteran had normal range of motion in his right knee and then 
described the surgery removing the rod from the femur and the 
broken screw in the left ankle.  Postoperatively, the Veteran 
did quite well and was released to duty.  The service 
treatment records contain no other complaints or requests for 
treatment.  The February 1969 Report of Medical Examination, 
prepared for the Veteran's release from active duty, noted 
the scars on the Veteran's right elbow, left ankle, and right 
thigh.  His lower extremities were found to be clinically 
normal.  

The Veteran submitted his claim in February 1970, seeking 
service connection for a "mashed" right leg, left ankle, 
and right elbow.  He was afforded an August 1970 VA 
examination.  The report noted he worked in oil fields 
immediately following his separation from active duty; 
however, in January 1970 he sustained a motor vehicle 
accident and suffered injuries that included a dislocated 
left hip, perforated right lung, and unconsciousness for 24 
days.  Upon objective examination the Veteran had a normal 
gait and full range of motion in the right hip and right knee 
without pain or crepitation.  He had excellent strength in 
his right lower extremity and was able to bear his full 
weight.  The examiner listed no diagnosis for the right hip 
or the right knee.  

In an August 1970 rating decision, the RO granted service 
connection for the limitation of motion of the left ankle, 
healed fracture, right femur, and for scars.

The record contains private treatment records dated in the 
1990's, as contained in the Veteran's Social Security 
disability application.  However, no specific complaint 
regarding the right hip or the right knee was noted.  

VA treatment records begin in 2001.  In August 2002 the 
Veteran submitted a claim seeking an increased evaluation for 
his service-connected disabilities.  In October 2002 he was 
afforded a VA bones examination.  The Veteran reported that 
at the end of the day his right "leg" was fatigued.  Upon 
objective examination the examiner also noted the Veteran's 
right hip joint and right knee joint appeared to be within 
normal limits.  

Following a different claim, the Veteran was afforded a VA 
bones examination in November 2004.  The examiner noted the 
claims file was not available for review.  The Veteran 
reported using a cane.  He complained of problems with the 
muscles of the right hip and upper leg, pain that came and 
went, no weakness, but stiffness.  The Veteran had been 
employed as a mechanic and welder; however, he had not worked 
since January 2004 due to his inability to work outside in 
the field to repair irrigation systems.  The examiner noted 
the Veteran was symptomatic with pain in the right hip and 
gave the diagnosis of degenerative joint disease of the right 
hip with limitation of function because of pain, mild to 
moderate.  The examiner offered no opinion regarding the 
right knee.  

A May 2005 VA treatment report noted the Veteran sought care 
for pain in his right knee, of one month's duration.  The 
location of the pain was also described as being in the hip, 
leg, and knee.  The pain was constant, had an onset of one 
month, and radiated down to the mid calf and up to the hip.  
A June 2005 VA Ambulatory Care note contained the Veteran's 
history of osteoarthritis in the right knee among other 
disabilities.  The examiner noted right knee swelling with 
decreased range of motion.  A July 2005 Ambulatory Care note 
reported his right knee was essentially unchanged from the 
prior month and the assessment remained osteoarthritis.  

Following his October 2005 claim seeking service connection 
for his right knee and right hip, the Veteran submitted a 
statement in December 2005 stating he had experienced knee 
pain since he was 20 years old and that he self-medicated.  
The Veteran attributed his knee and hip pain to the incident 
in service.  See Veteran's statement, February 2006.  The 
Veteran also stated that while in the service hospital, a 
"doctor" looked at his "knees" and told him to put off any 
surgery until the pain was worse. 

The Veteran was afforded a VA joints examination in March 
2006.  The Veteran described pain in his right knee that 
began in service following the accident and continued since 
service, leading to the May 2005 swelling of the knee.  He 
noted he always experienced right hip occasional, 
intermittent aching; however, following the May 2005 episode 
of right knee swelling, he has had increased pain in his 
right hip which he associated with the right knee pain.  
Following objective examination of both joints, the examiner 
found degenerative joint disease of both the right knee and 
right hip.  The examiner reviewed the Veteran's claim file, 
and noted the July 1966 accident and subsequent surgeries, 
the Report of Medical Examination for his release from active 
duty, the July 1970 VA examination, the lack of confirmed 
treatment until the October 2002 VA examination, and then 
again until the 2004 examination.  The examiner opined that 
the Veteran's current right knee disability of degenerative 
joint disease was not likely related to the service-connected 
right femur fracture.  As well, the examiner noted there was 
no report of injury to the Veteran's right hip in his service 
records and his hip was asymptomatic at the 1970 VA 
examination, with the first confirmed problem with the right 
hip being noted in the 2004 VA examination report.  The 
examiner found the Veteran's right hip degenerative joint 
disease was less likely than not related to his service-
connected femur fracture.          

The Board notes that this opinion, which was based on a 
review of the Veteran's subjective history, claims file, and 
clinical findings, is of great probative value.  It is also 
consistent with the other objective evidence of record, i.e., 
the Veteran's service treatment records and the absence of 
any post service treatment until many years after service.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right knee disorder, or for a right hip disorder.  

After service there are no documented complaints of a right 
knee disorder, diagnosed as degenerative joint disease, or of 
a right hip disorder, also diagnosed as degenerative joint 
disease until 2005 and 2004, respectively, leaving an over 
thirty year gap between the separation from service and the 
filing of the claim.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Veteran submitted a September 2006 statement from a VA 
registered nurse practitioner.  The nurse noted the Veteran's 
various joint disabilities, to include his right hip and 
knee, and stated that he attributed all of them to the injury 
the Veteran suffered in service.  The nurse practitioner 
submitted no supporting rationale for the conclusion 
rendered, nor did he indicate that he had reviewed the 
Veteran's claims file, to include consideration of the 
Veteran's service treatment records, the over three decade 
period without treatment, or the Veteran's post service 
occupation.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  This opinion, 
plainly based upon the Veteran's more recent memory of the 
incident, is of no probative value.  See Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006)(Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(a 
medical opinion based on an inaccurate factual premise is not 
probative); Layno v. Brown, 6 Vet. App. 465 (1994)(every 
medical opinion must be within the scope of expertise of the 
medical professional who proffered it).  The Board is not 
bound to accept a medical opinion that is based on lay 
history where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998), 
aff'd, 188 F.3d 1335 (Fed. Cir. 1999); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993)(while an examiner can render a current 
diagnosis based upon his examination of the appellant, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying disorder can be no better than 
the facts alleged by the appellant).  

The Board finds there is no probative medical evidence or 
medical opinion attributing the Veteran's current right knee 
and right hip disabilities to his 1966 injury or to his 
service-connected right femur fracture.  

The Board acknowledges that the Veteran is competent to 
discuss his pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Veteran 
attested in his statements that he has experienced continuous 
pain.  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds 
that this lack of documented treatment for over 30 years is 
more probative than the Veteran's current recollection of 
symptoms experienced in the distant past.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.  Moreover, 
there is no competent medical evidence that the current right 
hip and right knee disabilities are causally related to the 
Veteran's service.  The Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
medical diagnosis, and without such supporting documentation, 
his statements are of little probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple disorder such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish any association between 
the claimed disabilities and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2005, before the 
initial original adjudication of the claim.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While no separate letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, because service connection for a right knee and a 
right hip disorder are denied, any questions regarding a 
disability rating and effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in March 2006 
to determine the nature and etiology of the right hip and 
right knee disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for right knee degenerative 
joint disease, claimed as a right knee disorder, is denied.

Entitlement to service connection for right hip degenerative 
joint disease, claimed as a right hip disorder, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


